Citation Nr: 1332943	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 8 to October 10, 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested hearings before both a RO Decision Review Officer and a member of the Board.  He withdrew those requests by letters dated in November 2010 and November 2011, respectively.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


REMAND

A review of the Veteran's claims file reveals that further development on the matter of entitlement to service connection for a low back disability is warranted.

The Veteran served on active duty for four months in 1960.  He asserts that he was discharged from service due to a low back injury that he incurred in training at Lackland Air Force Base, and that this injury is the cause of his current low back disability.  He states that he received treatment for his injury at both Lackland and Sheppard Air Force Bases.  See, e.g., October 2008 statement (NA Form 13055).

The Veteran submitted lay statements from himself, a fellow servicemember, his cousin, and his sister.  The Veteran states that he hurt his back in service, and has had back problems since.  The Veteran's fellow servicemember and cousin state that they recall the Veteran telling them in service that he hurt his back.  The Veteran's sister states that he told her when he left service that he had hurt his back, and she further states that he has reported back problems ever since.  

The Board notes that any service treatment records (STRs) of the Veteran were apparently destroyed in a fire at the National Personnel Records Center (NPRC) and are unavailable.  See October 2008 response from NPRC.  In February 2009, the RO requested any available sick/morning reports , and the RO later received a one-page morning report from the Veteran's unit that indicated he had been discharged.  No other records were found.  

Also associated with the Veteran's claims file are records from the Veteran's application for disability benefits from the Social Security Administration (SSA).  While the Veteran was deemed disabled due to peripheral arterial disease in March 2008, his SSA records include April 2006 radiology records showing that the Veteran had small disc protrusion and degeneration and diffuse bulging of the last three intervertebral discs.  

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The SSA records note that the Veteran has a current disability, and the lay statements submitted by the Veteran are evidence of an injury in service.  The lay statements also refer to continuous and persistent symptoms that suggest his current disability may be associated with in-service injury.  There is no medical nexus evidence, for or against the claim.  Therefore, an examination is warranted to evaluate the nature of the Veteran's low back disability, and to determine whether it is attributable to his period of service, consistent with the lay statements of record.  

The Board also observes that there is no indication that the RO searched for pertinent hospitalization records from Sheppard or Lackland Air Force Bases.  The Board notes that hospitalization records are frequently kept separate from service outpatient records.  When a Veteran's treatment records are lost or destroyed, the VA has a heightened duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 38 C.F.R. § 3.159(c) (2012).  It is therefore necessary to further attempt to obtain any outstanding in-service hospitalization records.  

There is also an indication of outstanding private treatment records.  A February 2008 VA treatment note shows that the Veteran reported having private treatment for his back in 2006, including MRIs and x-rays.  Obtaining such records would help determine the history of the Veteran's symptomatology, and assist the VA examiner in determining the etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any private treatment providers since service and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private records, to include Dr. Trevett in 2006, and any outstanding VA treatment records, to include the VA Medical Centers in Tampa and Orlando, Florida.

2.  Contact the appropriate records repositories, to include the NPRC, and search for any separately stored service hospital inpatient records from Sheppard and Lackland Air Force Bases from June 1960 to October 1960.  

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  Following completion of the above-requested actions, schedule a VA examination concerning the Veteran's low back disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current low back disability is attributable to his military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the multiple lay statements submitted by the Veteran concerning his in-service injury and his symptoms since that event; any in-service treatment records from his 1960 hospitalization; and VA and private medical records and opinions.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

